 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOLING AIR MEDIA,                                 No. 1:19-cv-00084-DAD-SKO

12                       Plaintiff,
13           v.                                         ORDER REMANDING MATTER TO THE
                                                        FRESNO COUNTY SUPERIOR COURT
14    PANALPINA INC.; EVA AIRWAYS
      CORP.; and DOES 1 through 50,
15
                         Defendants.
16

17

18          Plaintiff Boling Air Media initiated this action in Fresno County Superior Court on

19   December 18, 2018. (Doc. No. 1-1 at 2.) On January 17, 2019, defendants removed this action to

20   federal court on the basis of diversity jurisdiction. (Doc. No. 1 at 3–4.)

21          On October 23, 2019, the undersigned issued an order adopting the findings and

22   recommendations issued by the magistrate judge assigned to this case, granting plaintiff leave to

23   file its First Amended Complaint. (Doc. Nos. 15-1, 25, 30.) Because the joinder of additional,

24   non-diverse defendants in the First Amended Complaint would destroy diversity jurisdiction, the

25   court indicated in its order that, subsequent to the filing of the First Amended Complaint, this

26   action would be remanded to the Fresno County Superior Court. (Doc. No. 30 at 3.)

27          On October 23, 2019, plaintiff filed its First Amended Complaint, which joined

28   additional, non-diverse defendants. (Doc. No. 31.) Thus, the court can no longer exercise
                                                        1
 1   diversity jurisdiction over this case. Remand to the Fresno County Superior Court is therefore

 2   required. See 28 U.S.C. § 1447(c); Bruns v. NCUA, 122 F.3d 1251, 1257 (9th Cir. 1997).

 3          Accordingly,

 4               1. This case is remanded to the Fresno County Superior Court, pursuant to 28 U.S.C.

 5                  § 1447(c), for lack of subject matter jurisdiction; and

 6               2. The Clerk of Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:     October 25, 2019
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
